Exhibit 10.1

 

 

AMENDMENT NO. 1

TO

LICENSE OPTION AGREEMENT

 

This Amendment No. 1 to the License Option Agreement (the "Agreement") made and
entered into as of the 18th day of July 2016, between Immune Pharmaceuticals
Inc., a Delaware corporation (“Immune”) and Novel Pain Therapeutics, LLC., a New
York limited liability company (“NPT”), both referred to hereinafter referred to
as the "Parties."

 

WITNESSETH:

 

WHEREAS, on May 15, 2016, the Parties entered into a License Option Agreement;

 

WHEREAS, NPT targets September 15, 2016 for finalizing and entering into the
transactions contemplated by the Agreement, as amended hereby;

 

WHEREAS, the parties desire to include other provisions that will become part of
the definitive agreements contemplated by the Agreement, as amended hereby
(“Definitive Agreements”);

 

NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the License Option Agreement is hereby amended as
follows:

 

1. A new Section 3, entitled Newly Established Terms, shall follow Section 2,
General Terms and Conditions, and shall read as indicated below:

 

3. Newly Established Terms

 

3.1As a condition to entering into the Definitive Agreements, Immune shall
either form a pain and neurology subsidiary, or, subject to NPT’s approval,
shall utilize an existing subsidiary (“Pain/NeuroCo”), which entity will own
Amiket and other pain and/or neurology assets. NPT and/or its founders,
investors and/or designee(s) shall be issued shares in Pain/NeuroCo at such
times and in such amounts so as to achieve the same degree of ownership in
Pain/NeuroCo as they would have had in NPT, net of Immune’s agreed upon stake as
set forth in the Agreement, had NPT issued interests to Immune and NPT entered
into the license agreement with Immune as originally contemplated by the
Agreement.

 

3.2Additionally, as a condition to entering into the Definitive Agreements,
Immune shall be reimbursed from the capital contributed to Pain/NeuroCo by or
through NPT or its designees up to $300,000 in R&D expenses.

 

3.3NPT or its designees, as a syndicate of experienced healthcare investors,
will invest up to $20M in tranches to be agreed upon by the Parties into
Pain/NeuroCo, subject to entering into satisfactory documentation relating to
Pain/NeuroCo, including a Stock Purchase Agreement, Shareholders Agreement and
Royalty Agreement with Immune.

  

 

 



 

3.4Additionally, a new partner has been identified and is in negotiations either
to merge into Pain/NeuroCo or to contribute IP and/or other assets that will be
acquired by Pain/NeuroCo.

  

The License Option (also known as the Option Period), as modified hereby, is
hereby extended to September 15, 2016.

 

This agreement shall be construed and interpreted in accordance with the laws of
the State of New York without giving effect to the conflict of laws rules
thereof or the actual domiciles of the parties.

 

Except as amended hereby, the terms and provisions of the Agreement shall remain
in full force and effect, and the Agreement is in all respects ratified and
confirmed. On and after the date of this agreement, each reference in the
Agreement to the "Agreement", "hereinafter", "herein", "hereinafter",
"hereunder", "hereof", or words of like import shall mean and be a reference to
the Agreement as amended by this agreement.

 

This agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which taken together shall constitute a single
Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first stated above.

 

  THE COMPANY:         IMMUNE PHARMACEUTICALS INC.               By: /s/ Daniel
G. Teper     Daniel G. Teper     Its:    Chief Executive Officer              
NOVEL PAIN THERAPEUTICS, LLC               By: /s/ Mark Fawer     Mark Fawer    
Its:    Managing Member

  

 2 



 

